

EXHIBIT 10.27


DESCRIPTION OF GENVEC, INC. 2005 ANNUAL BONUS CRITERIA
AND 2004 ANNUAL BONUSES TO EXECUTIVE OFFICERS




As reported in the Registrant’s Definitive Proxy Statement, dated April 27,
2004, under the caption, “Compensation Committee Report,” all employees,
including named executive officers, are eligible for annual bonuses. The bonus
for all employees and executive officers, except for the President and Chief
Executive Officer, is based on the achievement of pre-determined (i) individual
goals and (ii) corporate goals. Each year, a maximum bonus pool is set aside for
possible distribution as bonuses in the first quarter of the next fiscal year.
 
2005 annual bonuses will be determined by the achievement of both individual
goals and corporate goals, each of which will be given 50% weight in determining
the annual bonus. Based upon individual performance and accomplishments, the
Compensation Committee will award discretionary bonuses that fall within ranges
established by the Compensation Committee at the start of the year. Such ranges
are based on a range of percentages of employee’s salary, with those with higher
salary grades being eligible for a higher percentage of their salary to be paid
as a bonus. Individual goals are established for each employee subsequently
evaluated in each individual’s performance review. Corporate goals for 2005
relate to financing activities, progress in product development programs, the
establishment of new strategic alliances, and other business development
initiatives. Certain of these goals carry a higher weighting than others. The
bonus for the President and Chief Executive Officer is determined exclusively by
satisfaction of the corporate goals.


The Compensation Committee has approved bonuses for 2004 and awarded the
following bonus payments in the first quarter of 2005 to the Company’s named
executive officers:

 

 Name and Prinicpal Position
 2004 Bonus Payment
     Paul H. Fischer, Ph.D.
 $64,014
 CEO and President        Jeffrey W. Church
 $28,659
 CFO,  Treasurer and Corporate Secretary        E. Michael Egan
 $29,391
 Senior Vice President, Commercial Development        C. Richter King, Ph.D.
 $37,318
 Senior Vice President, Research  





